DETAILED ACTION

Election/Restriction

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group 1, claim(s) 1-5, 7-11 and 13-15, drawn to a melt dispenser.
Group II, claim(s) 16-20, 22-25 and 27-29, drawn to a melt dispenser.
Group III, claim(s) 30-35, 37-38 and 41, drawn to a set up method.

	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
	Groups I, II and lack unity of invention because even though the inventions of these groups required the technical feature of  
	a barrel having an internal cavity for receiving  (holding) molding material,
	a feed screw for dispensing molten molding material, 
	a drive unit for rotating said feed screw,  
	a coupling (positioning) of the said barrel unit against the said drive unit and
	an actuator engagement for operation of the drive unit to couple the said screw to the said drive unit, 
	this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kestle (US 6,520,762) from IDS dated April 4, 2021. 
	Kestle discloses an injection molding unit with a melt dispenser  (Fig. 1  Col. 7 ll. 53-62 drive rotates a screw to create a melt of material and feed the material forward in the barrel in an accumulation zone...),
	a barrel having an internal cavity for receiving or holding molding material (Fig. 1 l. 60 accumulation zone),
	a feed screw for dispensing molten molding material (Figs. 1, 2 Col. 8 ll. 66-67 first barrel portion – 44 includes a nozzle – 62 and an accumulator – 64)  and a drive unit for rotating said feed screw  (Fig. 1 ll. 58-60 drive rotates a screw to create a melt of material and feed the material forward in the barrel), 
	a coupling (positioning) of the said barrel unit against the said drive unit  (Fig. 1 Col. 8, ll. 35-39 second coupler – 60 is disposed on the second barrel portion -48 and communicates with a second carriage coupler located at another end of the cradle member – 52, near the drive mount – 54...)
	and an actuator engagement for operation of the drive unit to couple the said screw to the said drive unit (Figs. 1, 22 Col. 8 l. 4 screw translation drive – 38...Col. 16 ll. 12-17 injection force is directed back through the accumulator – 64 , the first and second carriage actuator housings (170, 172) to the drive mount – 54 and to the screw translation drive assembly – 30).

	A telephone call was made to Mr. Geoffrey Gow, Husky Injection Molding Systems LTD on August 22, 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712